I should like first of all to express
13

heartfelt congratulations to you, Sir, on behalf of my
delegation and on my own behalf, on your election to
the presidency of the General Assembly at its sixtieth
session. We wish you every success in the discharge of
your important functions. Your election to the
presidency is, of course a reflection of your great
personal qualities and experience. But it is also a
tribute to your country, Sweden, which has always
been committed to United Nations activities, in
particular development assistance.
I would like to take this opportunity to express to
your predecessor, Mr. Jean Ping, Minister for Foreign
Affairs of Gabon, my deep admiration for his
outstanding work as President, including the
considerable efforts that he made throughout his term
of office with a view to ensuring the success of the
High-level Plenary Meeting, which took place from
14 to 16 September. As an African and as a
representative of a country member of the Economic
Community of Central African States, I cannot but feel
great pride in his achievements.
Just a few days ago, a major event took place
here at the United Nations — an event comparable to
the Millennium Summit, in which leaders from all over
the world took part.
I am sure that we all remember how the President
of the General Assembly at its fifty-ninth session
invited us to focus our discussion on the theme, “A
stronger and more effective Organization: follow-up to
and implementation of the High-level Plenary Meeting
in September 2005”.
On Friday, 16 September, late in the evening, a
compromise document was adopted, which was
acceptable to my delegation, even though it did not
respond to all the concerns expressed in the courageous
report of the Secretary-General, to whom, once again,
my country would like to pay a well-deserved tribute.
Some of the bold proposals that he made, in particular
those relating to the need to reform the Organization,
seem to us still to be entirely relevant, since they
would make the United Nations stronger and more
effective by adapting it to the challenges of twenty-first
century.
The delegation of the Central African Republic
believes that the debate on the reform of the
Organization, in particular the reform of the Security
Council, is far from over. This is not simply a matter of
justice for all those who were not present in San
Francisco 60 years ago when the Organization was
created. The African continent, which really began to
make itself heard internationally from 1960 onwards,
rightly claims its place within the Security Council on
an equitable basis. We can rest assured that the young
people of Africa are paying attention to the activities of
the United Nations and to our discussions here, and
they find it increasingly difficult to understand why our
continent is the only one not to have a permanent seat
in that body, which is responsible for taking the most
important decisions affecting peace and security
throughout the world, including in Africa.
In a statement made from this rostrum on
Thursday, 15 September 2005, during the debate in the
High-level Plenary Meeting, His Excellency
Mr. François Bozizé, President of the Central African
Republic, underlined the extent to which we, the small
developing countries, in particular those that have gone
through or that are currently going through major
conflicts or political crises, need a strong and effective
United Nations.
The recent history of our country makes clear the
extent to which international solidarity, coordinated by
the United Nations and its specialized agencies,
succeeded in helping us to get back on our feet. After
almost a decade of chaos, on 15 March 2003 an
upsurge of patriotism enabled us to make a consensus-
based transition, and we have benefited from the
support, advice and expertise, as well as the financial
and material assistance, of all of our external partners.
For two years, we were assisted by the United
Nations Peacebuilding Support Office in the Central
African Republic, the United Nations Development
Programme and other specialized agencies, and by our
bilateral and multilateral partners, including France,
China, the United States of America, the European
Union, the International Organization of la
Francophonie and, of course, our high-ranking African
colleagues, among them the countries of the Central
African Economic and Monetary Community, under
the chairmanship of El Hadj Omar Bongo Ondimba,
President of Gabon.
Therefore, the success of our consensus-based
transition is to a large extent the success of
international solidarity as mobilized by the United
Nations. Of course, the national will, expressed first
and foremost by the citizens of the Central African
Republic at all levels — who are weary of violence and
14

chaos and yearn for peace — and supported by our
political elite as reflected in governmental actions by
President Bozizé himself, this national will has been
the prime factor enabling us to bring our transitional
period and electoral process to a successful conclusion.
In this sense, and rightly so, the international
community has paid unanimous tribute to the wisdom
of the Central Africans, who have chosen to return to
peace and national concord.
But international solidarity was a necessary
condition that led us successfully to a consensus-based
transition and a successful electoral process. That is
why, on behalf of President François Bozizé and the
Central African Government and people, I should like
to reiterate to all of our partners an expression of our
gratitude.
As the head of State said in his statement on
Thursday, 15 September 2005, the Central African
Republic is starting on a second stage in its process of
return to peace and security, and that is the stage of
reconstruction. This is a tremendous challenge in a
country that was ruined and subject to chaos for many
years. As Central Africans, we are well aware of our
prime responsibility, of our collective responsibility as
a nation, for the disaster that our country lived through.
If only for that reason, the bulk of the efforts and
sacrifices to be made in the reconstruction must fall to
us. We are fully convinced of that. But we must
honestly admit that in the face of the enormity and
complexity of the tasks involved in reconstruction, the
need for solidarity is still great. In saying that, we wish
simply to recall precedents where the international
community understood that the best way to avoid a
step backwards was to support reconstruction in a
strong way. The real victory over violence and disorder
is achieved when extreme poverty, which is the prime
cause of the frustrations that lead to confrontation, is
rolled back. Successful elections and democratic
institutions that begin to function and cope with the
country’s problems are certainly an important advance
along the lengthy and difficult path toward peace and
stability. But all this remains basically precarious, as
long as the legitimate expectations of the population
are not satisfied and their hope to benefit from the
dividends of peace is not realized. How can this be
done in a country that has been bled white, that does
not even have the minimum required for life, and on
which donors impose the same conditions as they do on
countries that are functioning normally? How, when a
country is painfully emerging from a long period of
chaos, can it find the resources to repay the debt so that
it can hope to benefit from additional economic
assistance?
These issues and others face the international
community as part of its responsibility for managing
the emergence from crisis. This raises the question of
the ways and means of consolidating peace to emerge
from a period of chaos in order to avoid the risk of a
return to square one. The Secretary-General very
rightly underlined this in his report. The outcome
document of the High-level Plenary Meeting also
mentions that. The creation of a Peace-building
Commission is, therefore, very timely. This is a sign
that there is uncertainty in conflict management, as to
discharge a sick person when convalescence is only
just beginning often leads to a relapse. It would be a
good thing if this uncertainty could be removed. The
moving appeal made by the President of the
Transitional Government of Somalia strengthens us in
our belief that the best way to avoid relapses, which
are very difficult and costly to manage, is to provide
strong support for reconstruction.
Whenever a country that has plunged into the
abyss starts to raise its head again, it is a victory for the
whole of humanity, and humanity cannot stand by
while one of its members drowns, however small it is.
Emergence from a crisis stands, therefore, as a new
challenge for the United Nations. It is a matter of
creating the conditions under which a country that is
starting on the return to peace and stability can avoid
tumbling back into a state of chaos. The solution
involves, in our opinion, an additional demonstration
of solidarity and generosity from its development
partners to support the efforts of the convalescing
society.
Our country is convinced that a lasting return to
peace involves the participation of people at all levels
of Central African society. The quest for peace and
stability is not only the concern of professional
politicians. Of course, it is important that politicians
work tirelessly to develop arrangements that are in
keeping with the national interest and that they avoid
any radicalization of their political positions in order to
give peace a chance. This is the behaviour Central
African politicians have exhibited and it explains to a
large extent the peaceful outcome of the consensus-
based transitional process and the successful electoral
process.
15

But this is not enough to consolidate peace.
Those who pay the highest price for the failures of
politics must also have their say. Young people,
women, peasants, urban employees, private
entrepreneurs and the media all have a great interest in
being closely involved in efforts and actions aimed at
peacebuilding and we should therefore pay tribute to
the model of cooperation initiated by the United
Nations in the Great Lakes region of Africa. This
cooperation, which regularly brings together the heads
of State and their ministers as well as various segments
of civil society, ensures that discussions related to the
quest for peace involve non-politicians as well. This
initiative, moreover, has the merit of bringing to the
table other countries, either closely or less closely
involved in the Great Lakes problems. In fact, no crisis
is limited to just one country, there are direct or
indirect effects on neighbours. That is why the
tremendous work done by Professor Ibrahima Fall
should be encouraged and supported.
As far as the Central African Republic is
concerned, the priorities of the Government of
National Reconciliation formed after the election were
clearly identified in the Declaration of General Policy
presented to the National Assembly in early August by
Prime Minister Elie Dote. There are three focal points
for the short and medium term. First, the re-
establishment of security throughout the whole
country; secondly, the control and stabilization of
public finances; and thirdly, the rehabilitation and
relaunching of various sectors of the national economy,
such as the mining industries, lumber, agriculture and
livestock.
With regard to the first point, it goes without
saying that no progress is possible without eradicating
the endemic insecurity caused by armed bands,
especially those who set up roadblocks. Reconstruction
of the security and defence forces, which has already
begun, and the re-equipment of those forces are matters
that the Government is working to resolve. Subregional
cooperation is also an important asset, with the active
presence of the multinational force of the Economic
and Monetary Community of Central Africa and
operations carried out by forces from the Central
African Republic, Cameroon and Chad along their
shared borders. In this connection we should pay
tribute to the initiative taken by the United Nations
Peacebuilding Support Office in Bangui, which
organized a meeting of subregional diplomats and
defence experts in Yaoundé, from 26 to 27 August. We
should also pay tribute to the contribution of France,
which is providing the multinational force of the
Economic and Monetary Community of Central Africa
with valuable logistical support.
Beyond short-term considerations, the major
long-term challenges facing the Central African
Republic are those of health and education. Education
and health care are among the principal objectives of
the Millennium Development Goals. The Central
African Republic hopes to achieve those Goals by
2015. We know that lasting development cannot be
established without strengthening our national
capacities.
Having suffered in various ways in recent years,
the people of the Central African Republic sincerely
aspire to peace and stability. They are determined to
strive and sacrifice in order to leave the painful past
behind. They need the understanding and support of
their partners, chief among which is the United
Nations.